DETAILED ACTION

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 1/08/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Remarks

2.	Pending claims for reconsideration are 1-20.  Claims 1, 9, and 17 have been amended. 



Response to Arguments

3.	Applicant's arguments filed 11/06/2021 are moot in view of grounds of new rejection.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 8,818,907 B2 to Bonalle et al (hereafter referenced as Bonalle), in view of Pub.No.: US 2016/0224983 A1 to Cash, in further view of Pub.No.: US 2009/0205033 A1 to Lapsley et al(hereafter referenced as Lapsley).
Regarding claim 1, Bonelle discloses “a system for employing a smart device for secure event execution” (payment transaction system [Fig.1]) , “the system comprising: a smart assistant application module comprising” (protocol sequence controller within RFID FOB comprising smartcard technology [Fig.2/item 208] see also [Col1.19/lines 25-30])  : “a memory device integrated memory chip(secure memory [Fig.2/item 214]) ”; “and a processing device operatively coupled to the memory device” (protocol sequence controller coupled to the data memory [Fig.2/210]) , “wherein the processing device is configured to execute computer-readable program code to: receive an audible request from a user for a transaction with a merchant” (audible indicator (or may present the audible indicator singly) for informing the fob 102 user/merchant of the transaction status) Bonalle[Col.12/lines 50-57]), “determine a digital voice identification code associated with the audible transaction request”(voice indicator configured to signify when fob is being interrogated [Col.12/lines 53-57]) , “a smart assistant device identification code”(authentication code [Fig.4/item 406]), “receive, from the smart assistant device, encrypted transaction details associated with the audible transaction request” (FOB receives and  encrypts the biometric authentication code [Fig.4/item 406]) ; “determine a financial instrument of the user for executing the audible transaction request” (sequence controller transmits audible indicator request  [Col.12/lines 50-53; and transmit the transaction details and information about the determined financial instrument of the user(transaction details are transmitted via back end application service 8 sends the transaction details to the AR system [Col.35/lines 20-26]) for executing the audible transaction request to a financial institution server for execution of a transaction associated with the audible transaction request with the merchant via a separate channel” (The payment network represents existing proprietary networks that presently accommodate transactions for credit cards, debit cards, loyalty cards, and other types of financial/banking cards [Col.6/lines 59 67], the RFID antenna 106 may be in communication with a transponder 306 for transmitting an interrogation signal (1 channel) and receiving at least one of an authentication request signal and/or an account data(2 channel/signal) from fob 102 [Col.12/lines 58-61]).
Bonalle does not explicitly disclose “and one or more transaction tokens; validate the digital voice identification code associated with the audible transaction request as being associated with the user”
 (validation identity token is used to validate transaction of user Cash [par.0027] via voice print Cash [par.002] see also Cash [Fig.6]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bonalle’s transponder and card reading devices with Cash’s digital voice biometric system in order to provide additional security. One of ordinary skill in the art would be motivated to combine because Bonalle teaches authentication of smart device with voice pattern recognition, Cash discloses transaction token and validation system utilizing biometrics, and both are form the same field of endeavor.
Neither Bonelle nor Cash explicitly disclose “receive, from a smart assistant device, the digital voice identification code and establish a secured active session between a mobile device associated with the user over a wireless network to complete the transaction with the merchant.”
However, Lapsley in an analogous art discloses “receive, from a smart assistant device, the digital voice identification code” (receive from PDA- personal digital assistant device Lapsley [Fig.3] a biometric indicator ID code Lapsley[Fig.4]), and establish a secured active session between a mobile device associated with the user over a wireless network to complete the transaction with the merchant” (active session between Merchant and Consumer PDA secured via biometric ID information Lapsley [Fig.1]).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bonalle’s transponder and card reading devices and Cash’s digital voice biometric system with Lapsley’s biometric mobile financial merchant system in order to provide additional security. One of ordinary skill in the art would be motivated to combine because Banalle teaches authentication of smart device with voice pattern recognition, Cash discloses transaction token and validation system utilizing biometrics, and Lapsley discloses a biometric/voice mobile financial system and all are form the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the system further comprises a smart assistant device module comprising: a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: receive the audible transaction request from the user”(voice data capture device from user via camera system  Cash[par.0073]) ; “obtain transaction details associated with the audible transaction request from a merchant system”(POS sends transaction detail status Bonalle[Fig.6/item 630]) ; “establish a secured active session with a computing device of the user over a wireless network”(RFID provides secure interrogation wireless signal Bonalle[Fig.4]) ; “determine a digital voice ID for the received audible transaction request”(determine voice ID information via enrolled chromatic identity token Cash[Fig.8]) ; “transmit the digital voice ID for the received audible transaction (transmit digital voice ID information Cash[Fig.6]) ,  “a smart assistant device ID, and  one or more generated transaction tokens to the computing device of the user” (validation identity token is used to validate transaction of user Cash[par.0027] via voice print Cash[par.002] see also Cash[Fig.6]); “and encrypt and transmit the transaction details associated with the audible transaction request to the computing device of the user. (FOB encrypts the biometric authentication code Bonalle [Fig.4/item 406]).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein validating the digital voice identification code associated with the audible transaction request as being associated with the user is based on stored customer reference data and a smart assistant device identification code associated with the smart assistant device” (identification information is based on stored customer biometric data, and stored customer reference data Bonalle [Col.8/lines 34-40]).
Regarding claim 4 in view of claim 1, the references combined disclose “wherein decrypting the encrypted transaction details is conducted based on a smart device identification code or a predetermined encryption key” (encrypted code is provided/predetermined via RFID reader [par.408]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein: determining the financial instrument of the user for executing the audible transaction requests comprises prompting a computing device of the use to display selectable icons that are each associated with one or more financial instruments of the user” (display selection icon is prompted associated with financial institutions Bonalle[Fig.12]) ; (mutual authentication is acknowledged between device and financial instrument Bonalle[Fig.6/item 610]).
Regarding claim 6 in view of claim 1, the references combined disclose “wherein: determining the financial instrument of the user for executing the audible transaction request comprises identifying a predetermined preferred financial instrument of the user”(customer chooses payment via FOB Bonalle[Fig.6/item 604]) ; “and determining that the predetermined preferred financial instrument of the user is an acceptable transaction mechanism based on the transaction details associated with the audible transaction request”(determining step is authentication of customer successful Bonalle[Fig.6/item 612]).
Regarding claim 7 in view of claim 1, the references combined disclose “wherein the processing device is further configured to execute computer-readable program code to: in response to transmitting the transaction details and the information about the determined financial instrument of the user for executing the audible transaction request to a financial institution server, transmit a notification to a merchant system with (1) an indication that the user is authorized for the transaction” (authentication is successful Bonalle[Fig.6/612]), “(2) a transaction session code”(FOB encrypts using session authentication code Bonalle[Fig.4/item 406]) , “(3) and a transaction identification token.” (validation identity token is used to validate transaction of user Cash [par.0027]).
claim 8 in view of claim 1, the references combined disclose “wherein the processing device is further configured to execute computer-readable program code to: in response to transmitting the transaction details and the information about the determined financial instrument of the user for executing the audible transaction request to a financial institution server”(execute audible transaction to server Cash[Fig.4]), “cause a user interface of a user computing device to display a notification of at least an indication that the transaction has been executed and an amount of the transaction.”(private payment information via user interface Bonalle [Fig.12]).
Regarding claim 9, Bonalle discloses “a computer program product for employing a smart device for secure event execution” (payment transaction system [Fig.1]), the computer program product comprising at least one non-transitory computer readable medium comprising computer readable instructions, the instructions comprising instructions for: receiving an audible request from a user for a transaction with a merchant  (audible indicator (or may present the audible indicator singly) for informing the fob 102 user/merchant of the transaction status) Bonalle[Col.12/lines 50-57]) via a smart assistant application module” (protocol sequence controller within RFID FOB comprising smartcard technology [Fig.2/item 208]), “determining a digital voice identification code associated with the audible transaction request” (voice indicator configured to signify when fob is being interrogated [Col.12/lines 53-57]), “a smart assistant device identification code” (authentication code [Fig.4/item 406]), “receiving, via the smart assistant application module, from the smart assistant device, encrypted transaction details associated with the audible transaction request” (FOB receives and encrypts the biometric authentication code [Fig.4/item 406]); “determining, via the smart assistant application module, a financial instrument of the user for executing the audible transaction request”(sequence controller transmits audible indicator request  [Col.12/lines 50-53); and transmitting, via the smart assistant application module, the transaction details and information about the determined financial instrument of the user (transaction details are transmitted via back end application service 8 sends the transaction details to the AR system [Col.35/lines 20-26])  for executing the audible transaction request to a financial institution server for execution of a transaction associated with the audible transaction request with the merchant via a separate channel” (The payment network represents existing proprietary networks that presently accommodate transactions for credit cards, debit cards, loyalty cards, and other types of financial/banking cards [Col.6/lines 59 67], the RFID antenna 106 may be in communication with a transponder 306 for transmitting an interrogation signal (1 channel) and receiving at least one of an authentication request signal and/or an account data(2 channel/signal) from fob 102 [Col.12/lines 58-61]).
Bonalle does not explicitly disclose “and one or more transaction tokens; validating, via the smart assistant application module, the digital voice identification code associated with the audible transaction request as being associated with the user.”
However, Cash in an analogous art discloses “and one or more transaction tokens; validating, via the smart assistant application module, the digital voice identification code associated with the audible transaction request as being associated the user.”(validation identity token is used to validate transaction of user Cash [par.0027] via voice print Cash [par.002] see also Cash [Fig.6]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bonalle’s transponder and card reading devices with Cash’s digital voice biometric system in order to provide additional security. One of ordinary skill in the art would be motivated to combine because Bonalle teaches authentication of smart device with voice pattern recognition, Cash discloses transaction token and validation system utilizing biometrics, and both are form the same field of endeavor.
Neither Bonelle nor Cash explicitly disclose receiving, from a smart assistant device, the digital voice identification code, and establish a secured active session between a mobile device associated with the user over a wireless network to complete the transaction with the merchant.”
However, Lapsley in an analogous art discloses “receiving, from a smart assistant device, the digital voice identification code” (receive from PDA- personal digital assistant device Lapsley [Fig.3] a biometric indicator ID code Lapsley[Fig.4]), and establish a secured active session between a mobile device associated with the user over a wireless network to complete the transaction with the merchant (active session between Merchant and Consumer PDA secured via biometric ID information Lapsley [Fig.1]).”

Regarding claim 10 in view of claim 9, the references combined disclose “wherein the computer readable instructions further comprise instructions for: receiving, via a smart assistant device module, the audible transaction request from the user” (voice data capture device from user via camera system  Cash[par.0073]); “obtaining, via the smart assistant device module, transaction details associated with the audible transaction request from a merchant system” (POS sends transaction detail status Bonalle[Fig.6/item 630]); “establishing, via the smart assistant device module, a secured active session with a computing device of the user over a wireless network” (RFID provides secure interrogation wireless signal Bonalle[Fig.4]) ; determining, via the smart assistant device module, a digital voice ID for the received audible transaction request” (determine voice ID information via enrolled chromatic identity token Cash[Fig.8]); “transmitting, via the smart assistant device module” (transmit digital voice ID information Cash[Fig.6]), the digital voice ID for the received audible transaction request, a smart assistant device ID, and one or more generated transaction tokens to the computing device of the user” (validation identity token is used to validate transaction of user Cash[par.0027] via voice print Cash[par.002] see also Cash[Fig.6]); “and encrypting, via the smart assistant device module, and transmit the transaction details associated with the audible transaction request to the computing device of the user.” (FOB encrypts the biometric authentication code Bonalle [Fig.4/item 406]).
Regarding claim 11 in view of claim 9, the references combined disclose “wherein validating the digital voice identification code associated with the audible transaction request as being associated with the user is based on stored customer reference data and a smart assistant device identification code associated with the smart assistant device” (identification information is based on stored customer biometric data, and stored customer reference data Bonalle [Col.8/lines 34-40]).
Regarding claim 12 in view of claim 9, the references combined disclose “wherein decrypting the encrypted transaction details is conducted based on a smart device identification code or a predetermined encryption key.” (encrypted code is provided/predetermined via RFID reader [par.408]).
Regarding claim 13 in view of claim 9, the references combined disclose “wherein: determining the financial instrument of the user for executing the audible transaction requests comprises prompting a computing device of the use to display selectable icons that are each associated with one or more financial instruments of the user” (display selection icon is prompted associated with financial institutions Bonalle[Fig.12]); “and receiving an indication from the computing device of the user that the user selected the financial instrument of the user for executing the audible  (mutual authentication is acknowledged between device and financial instrument Bonalle [Fig.6/item 610]).
Regarding claim 14 in view of claim 9, the references combined disclose “wherein: determining the financial instrument of the user for executing the audible transaction request comprises identifying a predetermined preferred financial instrument of the user” (customer chooses payment via FOB Bonalle[Fig.6/item 604]); “and determining that the predetermined preferred financial instrument of the user is an acceptable transaction mechanism based on the transaction details associated with the audible transaction request.” (determining step is authentication of customer successful Bonalle [Fig.6/item 612]).
Regarding claim 15 in view of claim 9, the references combined disclose “wherein the computer readable instructions further comprise instructions for: in response to transmitting the transaction details and the information about the determined financial instrument of the user for executing the audible transaction request to a financial institution server, transmitting a notification to a merchant system with (1) an indication that the user is authorized for the transaction” (authentication is successful Bonalle[Fig.6/612]), “(2) a transaction session code” (FOB encrypts using session authentication code Bonalle[Fig.4/item 406]), “(3) and a transaction identification token” (validation identity token is used to validate transaction of user Cash[par.0027]).
Regarding claim 16 in view of claim 9, the references combined disclose “wherein the computer readable instructions further comprise instructions for: in  (execute audible transaction to server Cash[Fig.4]), “cause a user interface of a user computing device to display a notification of at least an indication that the transaction has been executed and an amount of the transaction” (private payment information via user interface Bonalle[Fig.12]).
Regarding claim 17 Bonalle discloses “a  computer implemented method for employing a smart device for secure event execution” (payment transaction system [Fig.1]), “said computer implemented method comprising: providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations: receiving an audible request from a user for a transaction with a merchant, “determining a digital voice identification code associated with the audible transaction request” (voice indicator configured to signify when fob is being interrogated [Col.12/lines 53-57]), a smart assistant device identification code” (authentication code [Fig.4/item 406]); receiving, via the smart assistant application module, from the smart assistant device, encrypted transaction details associated with the audible transaction request” (FOB receives and  encrypts the biometric authentication code [Fig.4/item 406]); “determining, via the smart assistant application module, a financial instrument of the user for executing the audible transaction request” (sequence controller transmits audible indicator request  [Col.12/lines 50-53); and transmitting, via the smart assistant application module, the transaction details and information about the determined financial instrument of the user(transaction details are transmitted via back end application service 8 sends the transaction details to the AR system [Col.35/lines 20-26]) for executing the audible transaction request to a financial institution server for execution of a transaction associated with the audible transaction request with the merchant via a separate channel” (The payment network represents existing proprietary networks that presently accommodate transactions for credit cards, debit cards, loyalty cards, and other types of financial/banking cards [Col.6/lines 59 67], the RFID antenna 106 may be in communication with a transponder 306 for transmitting an interrogation signal (1 channel) and receiving at least one of an authentication request signal and/or an account data(2 channel/signal) from fob 102 [Col.12/lines 58-61]).
Bonalle does not explicitly disclose “and one or more transaction tokens; validating, via the smart assistant application module, the digital voice identification code associated with the audible transaction request as being associated with the user.” 
However, Cash in an analogous art discloses “and one or more transaction tokens; validating, via the smart assistant application module, the digital voice identification code associated with the audible transaction request as being associated with the user.” (validation identity token is used to validate transaction of user Cash [par.0027] via voice print Cash [par.002] see also Cash [Fig.6]).

Neither Bonalle nor Cash explicitly disclose “receiving, from a smart device, the digital voice identification code”, and establish a secured active session between a mobile device associated with the user over a wireless network to complete the transaction with the merchant.”
However, Lapsley in an analogous art discloses “receiving, from a smart device, the digital voice identification code” (receive from PDA- personal digital assistant device Lapsley [Fig.3] a biometric indicator ID code Lapsley[Fig.4]), “and establish a secured active session between a mobile device associated with the user over a wireless network to complete the transaction with the merchant” (active session between Merchant and Consumer PDA secured via biometric ID information Lapsley [Fig.1]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bonalle’s transponder and card reading devices and Cash’s digital voice biometric system with Lapsley’s biometric mobile financial merchant system in order to provide additional 
Regarding claim 18 in view of claim 17, the references combined disclose “wherein the computer readable instructions further comprise instructions for: receiving, via a smart assistant device module, the audible transaction request from the user” (voice data capture device from user via camera system  Cash[par.0073]; “obtaining, via the smart assistant device module, transaction details associated with the audible transaction request from a merchant system” (POS sends transaction detail status Bonalle[Fig.6/item 630]; “establishing, via the smart assistant device module, a secured active session with a computing device of the user over a wireless network” (RFID provides secure interrogation wireless signal Bonalle[Fig.4]); “determining, via the smart assistant device module, a digital voice ID for the received audible transaction request” (determine voice ID information via enrolled chromatic identity token Cash[Fig.8]); “transmitting, via the smart assistant device module, the digital voice ID for the received audible transaction request” (transmit digital voice ID information Cash[Fig.6]), "a smart assistant device ID, and (3) one or more generated transaction tokens to the computing device of the user” (validation identity token is used to validate transaction of user Cash[par.0027] via voice print Cash[par.002] see also Cash[Fig.6]); “and encrypting, via the smart assistant device module, and transmit the transaction details associated with the audible transaction request to the  (FOB encrypts the biometric authentication code Bonalle[Fig.4/item 406]).
Regarding claim 19 in view of claim 17, the references combined disclose “wherein validating the digital voice identification code associated with the audible transaction request as being associated with the user is based on stored customer reference data and a smart assistant device identification code associated with the smart assistant device” (identification information is based on stored customer biometric data, and stored customer reference data Bonalle [Col.8/lines 34-40]).
Regarding claim 20 in view of claim 17, the references combined disclose “wherein decrypting the encrypted transaction details is conducted based on a smart device identification code or a predetermined encryption key” (encrypted code is provided/predetermined via RFID reader [par.408]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL D ANDERSON/Examiner, Art Unit 2432                                                                                                                                                                                                        

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432